DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on June 23, 2021.
Currently, claims 93-118 are currently pending in the instant application. Claims 101-102 and 109-113 are withdrawn from further consideration as being drawn to a nonelected invention. Accordingly, claims 93-100, 103-108, and 114-118 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

			               Maintained Objections/Rejections
Drawings
	The drawings in Figures 1E, 8B, and 9B remain objected to for the reasons as set forth in the Office action mailed on January 8, 2021 because applicant did not correct deficiencies pointed out in the last Office action.


Claim Objections
	Claim 98 remains objected to for the reasons as set forth in the Office action mailed on January 8, 2021 because applicant did not provide an amendment to claim 98 adding a period at the end of the claim text.

Claim Rejections – 35 USC §112
	Claims 93-100, 103-108, and 114-118 remain rejected under 35 U.S.C. 112(b) as being indefinite for the reasons as set forth in the Office action mailed on January 8, 2021 because applicant did not provide any rebuttal arguments pointing out disagreements with the examiner’s contentions.  Applicant’s conclusion that “the claims are free of the art and in condition for allowance” at page 4 of the remarks filed on June 23, 2021 does not constitute a rebuttal argument addressing the instant rejection. 

Claim Rejections – 35 USC §112
	Claims 93-100, 103-108, and 114-118 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons as set forth in the Office action mailed on January 8, 2021 because applicant did not provide any rebuttal arguments pointing out disagreements with the examiner’s contentions. Applicant’s conclusion that “the claims are free of the art and in condition for allowance” at page 4 of the remarks filed on June 23, 2021 does not constitute a rebuttal argument addressing the instant rejection. 

Claim Rejections – 35 USC §102
	Claims 114 and 117 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hida et al. for the reasons as set forth in the Office action mailed on January 8, 2021 because applicant did not provide any rebuttal arguments pointing out disagreements with the examiner’s . 

Claim Rejections – 35 USC §103
	Claims 114-118 remain rejected under 35 U.S.C. 103 as being unpatentable over Condeelis et al. in view of Cabral, Kavallaris et al., and Lee for the reasons as set forth in the Office action mailed on January 8, 2021 because applicant did not provide any rebuttal arguments pointing out disagreements with the examiner’s contentions. Applicant’s conclusion that “the claims are free of the art and in condition for allowance” at page 4 of the remarks filed on June 23, 2021 does not constitute a rebuttal argument addressing the instant rejection. 

Double Patenting
	Claims 114-118 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,114,023 B2 in view of Condeelis et al., Cabral, Kavallaris et al., and Lee for the reasons as set forth in the Office action mailed on January 8, 2021 because applicant did not provide any rebuttal arguments pointing out disagreements with the examiner’s contentions. Applicant’s conclusion that “the claims are free of the art and in condition for allowance” at page 4 of the remarks filed on June 23, 2021 does not constitute a rebuttal argument addressing the instant rejection. 

	Claims 114-117 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-32 and 34-44 of Application No. 16/629,942 in view of Kavallaris et al.and Lee for the reasons as set forth in the Office action mailed on January 8, 2021 because applicant did not provide any rebuttal arguments pointing out . 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635